Case 3:19-cv-04238-MMC Document 1-3 Filed 07/23/19 Page 1 of 5




                EXHIBIT C
                  Case 3:19-cv-04238-MMC Document 1-3 Filed 07/23/19 Page 2 of 5

Contacter
                                   Alexandre Boussinet
www.linkedin.com/in/alexandre-     Lead Technical Architect
boussinet-7a28a921 (LinkedIn)      Paris Area, France

Principales compétences            Résumé
Open Source
                                   Specialties: c, go, ada, c++
C
                                   open source, linux system developer
Linux


Languages
anglais
                                   Expérience
                                   VadeSecure
                                   Senior Software Engineer
                                   juillet 2016 - Present
                                   Paris

                                   Lead technical architect on email services.
                                   Technologies: Go, smtp, milter, json, ...


                                   Cloudmark
                                   Senior Software Engineer
                                   mars 2011 - juillet 2016 (5 ans 5 mois)
                                   Paris, France

                                   Core developer on Gateway technology at the R&D labs in Paris.
                                   Technologies: C, python, xml, smtp, radius, ldap, mysql, ...


                                   Devoteam
                                   Expert Open Source
                                   janvier 2005 - février 2011 (6 ans 2 mois)


                                   SFR
                                   Chef de projet Infrastructure
                                   2006 - 2006 (1 an)
                                   Technologies : Novell (SuSE Linux, YaST), RPM, PXE, TFTP, HTTP, Apache,
                                   KSH


                                   Rédaction du plan qualité, des spécifications fonctionnelles et détaillées, notes
                                   techniques.
                                   Responsable de l'équipe infrastructure-sécurité.
                                   Réalisation d’un master permettant la réinstallation de serveurs opérationnels
                                   en moins de 10 minutes.
                                                                       Page 1 of 4
Case 3:19-cv-04238-MMC Document 1-3 Filed 07/23/19 Page 3 of 5

                 Construction du socle Linux-Apache en vue de la migration de tous les
                 frontaux web de SFR.
                 Réalisation d'une matrice de support / compatibilité des versions d'Apache
                 avec les plugins WebSphere, WebLogic, SiteMinder.
                 Repaquetage des logiciels websphere, weblogic, siteminder, apache, ihs,
                 networker, patrol, sysload.
                 Documentation pour chaque paquet RPM réalisé.
                 Construction d'un repository permettant l'installation d'une machine via le
                 réseau.
                 Documentation sur la création du repository.


                 Construction d'un CD d'auto-installation à partir du repository.
                 Documentation sur la création du CD.
                 Projet noté 16/20 par SFR (arrivée en 3ème position dans leur classement) et
                 élu meilleur partenaire par Novell pour l’année 2006.


                 France Telecom
                 1 an

                 Développeur R&D UK
                 2005 - 2005 (1 an)
                 Technologies : C, C++, Linux, MP4, Apache, http, XML


                 Projet de vidéo streaming : conception et développement d’un prototype
                 Reécriture du client/serveur respectant les nouvelles spécifications (message
                 handling et infrastructure)
                 Evolution des interfaces pour ajouter une playlist
                 Développement d'un client C++ pour downloader et parser un fichier XML sur
                 un serveur http Apache / IPv6.
                 Développement d'outils de mesures réseaux et d'extensions aux drivers WiFi
                 Linux.
                 Développement d'extensions au lecteur MPEG4 de CISCO (mpeg4ip) afin de
                 pouvoir changer
                 de flux audio ou vidéo de manière transparente. Cross compilation de la
                 solution sur PDA et ajout d’une interface de pilotage a distance

                 Développeur R&D UK
                 2005 - 2005 (1 an)
                 Technologies : C++, Linux, MySQL, Seamless Mobility




                                                    Page 2 of 4
Case 3:19-cv-04238-MMC Document 1-3 Filed 07/23/19 Page 4 of 5

                 Projet Seamless mobility manager: conception et développement d’un
                 prototype V0.
                 Reécriture du client / serveur respectant les nouvelles spécifications (message
                 handling et infrastructure)
                 Ecriture des spécifications détaillées et du dossier d’implémentation du
                 prototype
                 Développement en C++ du serveur de mobilité
                 Rédaction des documents de synthèse, manuels d’utilisation et d’installation
                 Production d’un rapport d’intégration

                 Chef de projet technique
                 2005 - 2005 (1 an)
                 Technologies : C++, Linux, MySQL, Seamless Mobility


                 Chef de projet technique pour le prototype V1 du manager réseau de
                 l'architecture seamless mobility. Responsable de l'équipe de développeurs,
                 plannings, livrables, suivi de projet.


                 SNAISO
                 Développeur Open Source / Windows
                 2003 - 2005 (3 ans)
                 Technologies: C, C++, perl, Windows, Linux


                 Modélisation et implémentation d’un requêteur permettant la détection
                 d’intrusion ou d’attaque en se basant sur des logs fichiers ou temps réel.
                 Modélisation d’un module d’alerte permettant la remontée d’alarmes basées
                 sur des règles simples (contraintes sur paramètres) ou complexes (corrélation
                 entre plusieurs sources).
                 Modélisation et implémentation d’un arbre générique permettant la
                 représentation de données en mémoire et leur sérialisation sur disque (pseudo
                 système de fichier mémoire avec droits d’accès).
                 Implémentation de divers modules au sein du logiciel (administration de l’état
                 des équipements sur le réseau, visualiseur de logs avec gestion de cache
                 fichier permettant l’affichage de fichiers énormes sans perte de performances,
                 etc.).
                 Veille technologique et modélisation de la future version du logiciel.




                 Formation
                 EPITECH - European Institute of Technology
                                                      Page 3 of 4
Case 3:19-cv-04238-MMC Document 1-3 Filed 07/23/19 Page 5 of 5

                 Bac+5, Informatique · (1999 - 2002)




                                                  Page 4 of 4
